Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 10/15/2021 in which claims 01-20 are pending ready for examination.

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 01-20, are rejected under 35 U.S.C. 101 in accordance to the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (2019)(“2019 Guidelines”). The claimed invention is directed to an abstract idea without significantly more. Claim(s) 01, 11 is/are directed to the abstract idea of a mental process such as concepts performed in the human mind including an observation, evaluation, judgment, or opinion. These claims collects and analyze information, as explained in detail below. 
Claim 01 recites an abstract idea of “analyzing the object; calculating… analysis,” 
This method recited as a whole is “mental process”, and of using aperture total internal reflection (A-TIR). (See Specification ¶0025, ¶0040-¶0047; Fig. 10) 
If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (See MPEP 2106.04(A)(2)(III)(B))
Since the analyzing and calculating are well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity, the expression can be performed in a human mind with or without the use of a physical aid such as pen and paper. (See Specification ¶0025, ¶0040-¶0047; Fig. 10)
The recitation of “analyzing and calculating” are extra-solution limitations are merely data gathering and outputting for the abstract ideas of (Mental Process). See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (See MPEP 2106.05(g)(2)). Therefore this additional element does not integrate the abstract idea into a practical application.
This judicial exception is not integrated into a practical application because the additional limitation of “analyzing and calculating”, is not applied or used in the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (See MPEP 2106.05(e)).
The claim(s) does/do not include additional elements that are sufficient to amount to an inventive concept than the judicial exception because the additional element “ using aperture total internal reflection (A-TIR) ”  when considering both individually is just extra-solution limitations are merely data gathering and outputting for the abstract idea (Mental Process). (See MPEP 2106.05(g)). 
The electronic device to complete the analysis and calculation is a smartphone or a general personal computer as stated in the Instant Specification (See ¶0047) for data gathering and outputting for the abstract idea.  
Claim 11 recites an abstract idea of “analyzing the liquid droplet; calculating… analysis,” 
This method recited as a whole is “mental process”, and of using aperture total internal reflection (A-TIR). (See Specification ¶0025, ¶0040-¶0047; Fig. 10) 
If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (See MPEP 2106.04(A)(2)(III)(B))
Since the analyzing and calculating are well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity, the expression can be performed in a human mind with or without the use of a physical aid such as pen and paper. (See Specification ¶0025, ¶0040-¶0047; Fig. 10)
The recitation of “analyzing and calculating” are extra-solution limitations are merely data gathering and outputting for the abstract ideas of (Mental Process). See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (See MPEP 2106.05(g)(2)). Therefore this additional element does not integrate the abstract idea into a practical application.
This judicial exception is not integrated into a practical application because the additional limitation of “analyzing and calculating”, is not applied or used in the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (See MPEP 2106.05(e)).
The claim(s) does/do not include additional elements that are sufficient to amount to an inventive concept than the judicial exception because the additional element “ using an interference droplet using an interference fringe technique ”  when considering both individually is just extra-solution limitations are merely data gathering and outputting for the abstract idea (Mental Process). (See MPEP 2106.05(g)). 
The electronic device to complete the analysis and calculation is a smartphone or a general personal computer as stated in the Instant Specification (See ¶0047) for data gathering and outputting for the abstract idea.  
Claims 02-10, 12-20 is/are directed to an extra-solution limitations are merely data gathering and outputting for the abstract idea (Mental Process). (See Specification ¶0013-¶0015; ¶0050). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 11, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (See MPEP 608.01(i)(i); C.F.R 1.75(I))
There are no steps explaining how the object is analyzed or how the feature is calculating. Appropriate correction is necessary. 
Claims 02-10 and 12-20 are also rejected due to their dependency of claims 01 and 11 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 01 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford et al (US 2017/0176730 A1).
	As to claim 01, Ford discloses a method of measuring a feature of an object, said method comprising the steps of analyzing the object using aperture total internal reflection (A- TIR) and calculating the feature based on the analysis. (See ¶0004, ¶0040,  ¶0062 Lines 01-12; Fig. 5).
	Wherein the object being analyzed is a thin low refraction index layer.
	As to claim 10, Ford discloses the method, wherein the calculating comprises use of one or more algorithms. (See ¶0104-¶0110).

Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong (CN 106092832 A).
	As to claim 11, Dong discloses a method of measuring a feature of a liquid droplet (20), said method comprising the steps of analyzing the liquid droplet using an interference fringe technique and calculating the feature based on the analysis. (See ¶0053-¶0058; Fig. 2)
	As to claim 12, Dong discloses the method, wherein the feature is a contact angle of the liquid droplet (20). (See ¶0058, ¶0060, ¶0084; Fig. 2)
	As to claim 13, Dong discloses the method, wherein the contact angle is between 0 degrees and 90 degrees. (See ¶0083, ¶0084; Fig. 2)
	As to claim 14, Dong discloses the method, wherein the contact angle is less than 5 degrees. (See ¶0083, ¶0084; Fig. 2)
	As to claim 15, Dong discloses the method, wherein the feature is thickness of the liquid droplet (20). (See ¶0083, ¶0085; Fig. 2)
	The term “thickness” is met by the term “height”.
	As to claim 16, Dong discloses the method, wherein the thickness is a microscale thickness. (See ¶0083, ¶0085; Fig. 2)
	As to claim 17, Dong discloses the method, wherein the interference fringe technique comprises analysis of one or more reflection interference fringes, analysis of one or more transmitted interference fringes, or a combination of both. (See ¶0053-¶0058; Fig. 2)
	As to claim 18, Dong discloses the method, wherein the interference fringe technique comprises analysis of one or more fringes in number, analysis of one or more fringe radius measurements, or a combination of both. (See ¶0053-¶0058; Fig. 2)
 	As to claim 19, Dong discloses the method, wherein the analysis comprises side view imaging for measurement of the contact angle of the liquid droplet. (See ¶0053-¶0058; Fig. 2)
	As to claim 20, Dong discloses the method, wherein the contact angle is utilized for determining a refractive index of the liquid droplet. (See ¶0056; Fig. 2)








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 02 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Saracco et al. (US 2020/0116986 A1).
	As to claim 02, Ford teaches the method of claim 01,in which this claim depends on.
	Ford does not explicitly teach wherein the A-TIR comprises placement of one or more apertures in front of a detector in total internal reflection (TIR) configuration, wherein at least two apertures are utilized.
	However, Saracco does teach in an analogous art teach wherein the A-TIR comprises placement of one or more apertures (430, 450) in front of a detector (450) in total internal reflection (TIR) configuration, wherein at least two apertures are utilized. (See ¶0021,  ¶0024, ¶0026; Fig.5).
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Ford wherein the A-TIR comprises placement of one or more apertures in front of a detector in total internal reflection (TIR) configuration, wherein at least two apertures are utilized.
	The advantage of this inclusion is to specifically to collect light in light detection and ranging systems by limiting the change in cutoff frequency in dichroic filters.

 Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Wegmann et al. (US 2005/0243328 A1).
	As to claims 03, 04, Ford teaches the method of claim 01, in which these claims depends on.
	Ford does not explicitly teach wherein the object is a liquid droplet; and 
	wherein the feature is a contact angle of the liquid droplet. (Claim 04)
	However, Wegmann does teach in an analogous art wherein the object is a liquid droplet (52); and (See ¶0021, ¶0084; Fig. 8-10)
	wherein the feature is a contact angle of the liquid droplet (52). (See ¶0012 Lines 05-10; ¶0015 Lines 09-14; Fig. 8-10)
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Ford wherein the object is a liquid droplet and wherein the feature is a contact angle of the liquid droplet.
	The advantage of this inclusion permits a reduction in the beam aperture angle between these two test optics components, and a more compact design of the arrangement. In addition, advantages result with regard to the signal-to-noise ratio.
	As to claims 05, Ford also teaches the method of claim 04, wherein the contact angle is between 0 degrees and 90 degrees; (See ¶0049; Fig. 5).
	As to claim 06, Ford when modified by Wegmann teach the method of claim 05, in which this claim depends on.
	Ford when modified by Wegmann still do not explicitly teach wherein the contact angle is less than 5 degrees. (Claims 06).
Generally, differences in the degree of the contact angle will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such degrees are critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(A,II)
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Ford when modified by Wegmann wherein the contact angle is less than 5 degrees
	The advantage of this inclusion is to maximize the contact angle that will produces an accurate measurement of an object under test. 

Claim(s) 07, 08, 09, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Wegmann in further view of Loxley (CN 105474085 A).
	As to claim 07, Ford when modified by Wegmann teaches the method of claim 3, in which these claims depend on.
	Ford when modified by Wegmann still do not explicitly teach wherein the feature is thickness of the liquid droplet.
	wherein the thickness is a microscale thickness. (Claim 08).
	However, Loxely does teach in an analogous art wherein the feature is thickness of the liquid droplet (402); and (See ¶0061, ¶0064; Fig. 10)
	wherein the thickness is a microscale thickness. (See ¶0061, ¶0064; Fig. 10)
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Ford when modified by Wegmann wherein the feature is thickness of the liquid droplet and 
wherein the thickness is a microscale thickness.
	The advantage of this inclusion is to have a continuous phase surround and encapsulates the discontinuous phase so as provide a cohesive medium.
	As to claim 09, Ford also teaches the method of, wherein the object is a surface, and wherein the surface is a fingerprint surface or a coated surface. (See ¶0048; Fig. 1)

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2877                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877